Title: To Thomas Jefferson from Benjamin Austin, Jr., 15 August 1806
From: Austin, Benjamin, Jr.
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            Boston August 15 1806
                        
                        The melancholy Event which occasioned the inclos’d discourse, I presume is well Known to you by the publick
                            Papers.—
                        I take the freedom to send one for Your Perusal, that you may form Some Judgments of the Character, which has
                            thus fallen a Victim, if not to party rage, yet to the hands of Violence.—
                        Excuse me Sir for not enlarging on this distressing subject, for as a Father you can better conceive, than I
                            can describe.—
                  I am respected Sir with every sentiment of veneration, Your most Obed servt
                        
                            Benj: Austin.
                        
                    